959 F.2d 233
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.AMWAY CORPORATION, Petitioner,v.INTERSTATE COMMERCE COMMISSION;  United States of America, Respondents,Central Michigan Railway Company, Intervenor.
No. 91-4126.
United States Court of Appeals, Sixth Circuit.
April 2, 1992.

Before KEITH and SILER, Circuit Judges;  and WELLFORD, Senior Circuit Judge.

ORDER

1
Petitioner Amway Corporation ("Amway") sought review of the decision of the Interstate Commerce Commission ("ICC") granting the application of Central Michigan Railway Company to abandon approximately 41 miles of rail line between Owosso and Ionia, Michigan.   On February 20, 1992, this court issued a stay of the decision of the ICC, conditioned upon the posting of a $25,000 bond by Amway.   Amway now moves for leave to voluntarily dismiss its appeal with prejudice, and requests that the stay be dissolved and that its $25,000 bond be returned.   The ICC and the United States consent to the motion and Intervenor Central Michigan Railway Company has not opposed it.   Upon review, we conclude that the relief sought by Amway should be granted.


2
It therefore is ORDERED that the motion to voluntarily dismiss is granted and this appeal is hereby dismissed with prejudice, each party to bear its own costs.   It further is ORDERED that the stay issued by this court on February 20, 1992, is hereby dissolved and the ICC is directed to return to Amway the $25,000 bond posted pursuant to the stay order.